Citation Nr: 1008486	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporomandibular joint (TMJ) problems as secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for TMJ problems as 
secondary to service-connected disability.

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which awarded service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating, effective May 9, 2003.  

This matter also comes before the Board on appeal from an 
April 2008 rating decision, which awarded service connection 
for hypertension and assigned an initial noncompensable 
rating, effective November 28, 2006.  Additionally, the 
Veteran appealed a February 2009 rating decision, wherein the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for TMJ as secondary to service-connected PTSD.  
These claims have been merged on appeal.  

The Veteran presented testimony before the Board in July 
2009.  The hearing transcript has been associated with the 
record.

Subsequently, in an October 2009 rating decision, the RO 
denied entitlement to a TDIU.  The following month, the 
Veteran submitted a notice of disagreement (NOD).
 
For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for TMJ, but that additional development 
is necessary regarding the underlying service connection 
claim.  Additionally, the claims for an initial compensable 
rating for bilateral hearing loss and for entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in the matters decided herein has been received.

2.  A September 2006 rating decision previously denied 
service connection for TMJ, finding that it was not incurred 
in service or secondary to the service-connected PTSD; the 
Veteran did not perfect his appeal and it became final.    

3.  Evidence submitted since the September 2006 rating 
decision is not cumulative and redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact (nexus) that is necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for TMJ.  

4.  The Veteran's hypertension has been controlled by 
continuous medication for the entire initial rating period; 
however, it has not been productive of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, denying service 
connection for TMJ, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the final September 2006 
rating decision is new and material with regard to the 
Veteran's claim for service connection for TMJ, and thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for an initial 10 percent rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, 
Diagnostic Code 7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen a 
claim for service connection for TMJ, and the finding that 
remand for additional development of the claim on the merits 
is required, the Board finds that further discussion of VCAA 
compliance as to this issue is not warranted at this time.  

The Veteran's claim regarding hypertension arises from his 
disagreement with the initial noncompensable disability 
evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his higher 
rating claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence currently associated with the claims 
file consists of the Veteran's service treatment records, 
post-service VA and private treatment records, reports of VA 
examination, the transcripts from the July 2008 RO and July 
2009 Board hearings, and other statements submitted by the 
Veteran or others on his behalf.  Along with the other 
evidence of record, the examination involved a thorough 
interview with the Veteran, and the examiner provided 
sufficient detail for the Board to make a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Petition to Reopen

The Veteran seeks to reopen the previously-denied claim for 
service connection for TMJ secondary to the service-connected 
PTSD that was last denied by the RO in a September 2006 
rating decision.  While the Veteran appealed the denial and a 
statement of the case (SOC) was issued in July 2007, he did 
not perfect his appeal by filing a substantive appeal.  Thus, 
the September 2006 decision became final as to this issue.  
38 C.F.R. §§ 20.302(b), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its September 2006 rating 
decision, the RO denied service connection for TMJ on the 
basis that there was no evidence that TMJ was secondary to 
the Veteran's service-connected PTSD.  The RO additionally 
found that TMJ was not incurred during the Veteran's active 
military service.  

Of record at the time of the September 2006 rating decision 
were service treatment records from the Veteran's period of 
active military service, which were negative for treatment or 
diagnoses of TMJ.   Post-service, an April 2006 report of VA 
examination reflected that stress symptoms of the Veteran's 
PTSD included TMJ pain with nocturnal bruxism.  VA outpatient 
treatment records dated in April 2006 and June 2006 showed 
the Veteran complained of TMJ pain.  In June 2006, the 
Veteran complained that a filling chipped off in the 
maxillary anterior region.  The provider noted the Veteran 
was a severe bruxer and was advised to get a night guard.  

A May 2006 statement from K. O'C., a private Advanced 
Practical Registered Nurse (A.P.R.N.), opined that TMJ was at 
least as likely as not related to the stress of PTSD.  The 
Board notes that this letter was not considered by the RO in 
the September 2006 rating decision, though two copies were of 
record. 

Evidence submitted subsequent to the September 2006 rating 
decision includes a copy of the letter from K. O'C., A.P.R.N, 
received in March 2009.  A July 2008 magnetic resonance 
imaging (MRI) study revealed that the articular cartilage was 
subluxated anteriorly, which failed to migrate in its normal 
position in the closed mouth images on the right.  There were 
also degenerative changes seen in the cartilage in the form 
of desiccation, as well as outline irregularities on the 
right.  There was loss of normal contour seen in the left 
TMJ.  

VA outpatient treatment records dated in 2008 and 2009 show 
continued treatment for jaw pain.  The Veteran additionally 
complained of clicking and popping.  Providers in 2008 noted 
that the Veteran had bad PTSD dreams with teeth grinding.  An 
August 2008 report of VA examination revealed the Veteran had 
anxiety symptoms with his PTSD, to include night waking and 
bruxism with TMJ pain.  

Additionally, the Veteran testified before the Board in July 
2009 that he had pain in his TMJ.  He further testified that 
he was told by his providers that TMJ was due to the stress 
from his service-connected PTSD.  

As noted previously, the September 2006 rating decision 
primarily denied service connection on the basis that TMJ was 
not incurred in service or secondary to the Veteran's 
service-connected PTSD.  The "new" records contain 
continued diagnoses of TMJ, to include documented 
radiographic evidence.  Additionally, there are VA outpatient 
treatment records and a report of VA examination that reveal 
that TMJ is an anxiety symptom of PTSD.  Further, the newly 
submitted copy of the opinion from K. O'C., A.P.R.N, reflects 
that TMJ is related to the stress of the Veteran's PTSD.  
Thus, the evidence is "material" when considered with the 
previous evidence of record and relates to an unestablished 
fact necessary to substantiate the Veteran's claim, a nexus, 
and raises a reasonable possibility of substantiating the 
claim.  Finally, the Veteran's testimony before the Board 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's claimed disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Therefore, the Veteran's claim for service connection for TMJ 
is reopened.  See 38 C.F.R. § 3.156(a).  

B.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In this 
case, the Veteran is appealing the original assignment of the 
disability evaluation for the disability at issue.  As such, 
the severity of the disability at issue shall be considered 
from the initial assignment of the disability rating to the 
present time.  Fenderson, 12 Vet. App. at 125-126; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that his service-connected hypertension 
warrants an initial compensable rating because continuous 
medication is required for control of his symptoms.  Service 
connection for hypertension secondary to PTSD was awarded in 
an April 2008 rating decision.  

The Veteran's hypertension was initially rated as 
noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which provides a 10 percent rating for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent is 
assigned for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  38 C.F.R. 
§ 4.104.  Note 1 following this code section indicates that 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater.  Id.  

The regulatory rating criteria provide that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).
 
Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected hypertension 
has for the entire period of the initial rating more closely 
approximated the criteria for a 10 percent rating.  38 C.F.R. 
§§ 4.3, 4.7.  In this regard, VA and private treatment 
records show the Veteran has been taking medication to 
control his hypertension since 2003, to include lisinopril, 
hydrochlorothiazide (HCT), Diovan, and Micardis.  

Private medical records dated in January 2006 show that blood 
pressure reading was 160/102 the day prior at the emergency 
room.  VA outpatient treatment records dated in January 2006 
documented blood pressure readings at 149/96 and 130/90.  An 
entry dated in June 2007 reflects that the Veteran's blood 
pressure was 151/104, though a repeat reading was 138/84.  A 
separate log of blood pressure readings from VA contained 
readings ranging from 162/99 in January 2004, to 154/95 in 
March 2005, to 149/96 in January 2006, to 151/104 in June 
2007, and to 137/90 in August 2007.  VA treatment providers 
variously noted that the Veteran's hypertension was 
controlled and uncontrolled.  Medications and dosages were 
changed multiple times over the course of this treatment 
period.

A letter from Dr. R. V., dated in January 2007, reveals that 
the Veteran's blood pressure was not well controlled and 
medication doses were increased. 
A separate entry from the Veteran's private provider, dated 
in June 2007, shows the Veteran's blood pressure was 142/94.    

In sum, the medical evidence clearly reveals that the 
Veteran's hypertension requires continuous medication for 
control.  Diastolic readings were variously documented above 
100 and on multiple occasions exceeded 95.   Based on the 
evidence delineated above, and after affording the Veteran 
all reasonable doubt, the Board finds that the Veteran's 
hypertension most nearly approximates the criteria for an 
initial 10 percent rating.  38 C.F.R. §§ 3.102, 4.7.  

An evaluation in excess of 10 percent, to include "staged" 
ratings, is not warranted during the initial rating period 
because the evidence does not show symptomatology consistent 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. 
§ 4.104.   Should the Veteran's disability picture change in 
the future, a higher rating may be assigned.  See 38 C.F.R. 
§ 4.1.  

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  In fact, the evidence of record shows he 
maintains employment as a salesperson and that a cut in his 
hours is the result of a slowdown in the company.  See report 
of VA examination dated in August 2008.  As the Veteran has 
not raised such a claim and there is no objective evidence of 
unemployability due to the service-connected hypertension, 
TDIU is not warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected hypertension is so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no extra-
schedular referral is required. Id., see also VAOGCPREC 6-96 
(Aug. 16, 1996).  Otherwise, if the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected hypertension has caused frequent periods of 
hospitalization or marked interference with his employment 
beyond that contemplated by the schedule for rating 
disabilities.  In this regard, the evidence of record 
indicates that the Veteran is employed.  He has not been 
hospitalized for his hypertension.  Thus, the application of 
the regular schedular standards utilized to evaluate the 
severity of the Veteran's hypertension is not otherwise 
rendered impractical.  See Thun, 22 Vet. App. at 115.  In the 
absence of such factors, the Board finds that the 
requirements for referral of the case for consideration of an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  As the Veteran's disability 
picture is contemplated by the rating schedule, no extra-
schedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

New and material evidence having been received, the claim for 
service connection for TMJ is reopened; the appeal is granted 
to this extent only.

An initial 10 percent rating for the service-connected 
hypertension is granted, subject to the controlling 
regulations governing monetary awards.


REMAND

Reopening the claim for service connection for TMJ does not 
end the Board's inquiry.  Additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
reopened claim.  Further appellate consideration will also be 
deferred on the Veteran's claim for an initial compensable 
evaluation for bilateral hearing loss pending additional 
development.  These claims are remanded for action as 
described below.

The VCAA's duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2009).  Such permits a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran's claim for TMJ must be remanded for a VA 
examination as there is insufficient medical evidence to 
render a determination on the merits of his claim.  The 
record contains diagnoses of TMJ, to include documented 
radiographic evidence on MRI.  VA outpatient treatment 
records and reports of VA examinations dated in 2006 and 2008 
indicate that TMJ was associated with anxiety related to 
PTSD.  While the record contains an opinion from K. O'C., a 
private A.P.R.N., which indicates that the Veteran's TMJ was 
related to the stress of PTSD; the Board finds that a 
detailed dental examination is necessary to determine whether 
service connection is warranted for TMJ on a secondary basis.  
38 C.F.R. § 17.160 (2009).  

With regard to the claim for an initial compensable 
evaluation for bilateral hearing loss, the Veteran testified 
before the Board that his symptomatology has progressively 
worsened during the pendency of the appeal.  Specifically, 
the Veteran has testified that he is unable to discern what 
people are saying while at work and his family has told him 
that they noticed his hearing is getting worse.  See Travel 
Board Transcript at pages 6-8.   

As noted above, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), in accord with 
the Fenderson and Hart decisions, is required.  Based on the 
Veteran's testimony, consideration should be given to whether 
referral for an extra-schedular rating under the provisions 
of 38 C.F.R. § 3.321(b) or a TDIU are warranted under the 
holding in Rice, supra.

The Board cannot ascertain to what extent the disability has 
increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or, as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination in August 2007, the prior VA 
examination report may be inadequate for rating purposes and 
a new VA examination is required.  38 C.F.R. § 3.327(a) 
(2009); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  With regard to the audiological examination, the 
Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See also Training Letter No. 09-05.

As noted above, the record contains statements from a private 
A.P.R.N. at the Hebron Medical Associates, LLC; however, only 
treatment records dated from January 19, 2006 through August 
12, 2008 are associated with the record.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, the 
VA should request that the Veteran provide authorization to 
enable it to obtain medical records from any private 
healthcare provider identified by him who may have treated 
him since August 12, 2008.

In addition, the Veteran testified that he receives treatment 
at the Newington and West Haven VA Medical Centers (VAMCs) of 
the VA Connecticut Healthcare System.  The record only 
contains medical records dated from November 2, 2005 through 
February 10, 2009.  Moreover, in a November 2006 statement, 
his therapist indicated that the Veteran has been receiving 
treatment at the Hartford Vet Center since October 31, 2005.  
No Vet Center treatment records have been associated with the 
claims file.  The Board emphasizes that records generated by 
Vet Center and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the VA must obtain all outstanding pertinent medical 
records from the above, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilities. 

Furthermore, in November 2009, the RO received the Veteran's 
NOD to the denial of entitlement to a TDIU.  A statement of 
the case (SOC) has not been issued as it relates to this 
issue.  The Board is required to remand the case for an SOC 
in accord with the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

As a final matter, the Board notes that while the Veteran 
provided testimony regarding his TMJ before the Board in July 
2009, on his substantive appeal received in July 2009, he 
requested a local hearing before the RO.  Upon remand, the RO 
should clarify whether the Veteran still desires an RO 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative and ask whether he still 
desires a local hearing at the RO in 
connection with his claim for service 
connection for TMJ.  All requests for 
clarification and their responses must be 
clearly delineated in the claims file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Hartford Vet Center, 
since October 31, 2005, and from the VA 
Connecticut Healthcare System, prior to 
November 2005 and since February 10, 
2009.  All records and/or responses 
received should be associated with the 
claims file.

3.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically 
request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from the 
Hebron Medical Associates, LLC, prior to 
January 19, 2006 and since August 12, 
2008.  The letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period). 

4.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, schedule the 
Veteran for VA audiological and dental 
examinations, at an appropriate VA 
facility.

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, if deemed 
warranted, should be accomplished (with 
all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.

The audiological examination (with 
audiometric testing) should be conducted 
in accord with Training Letter No. 09-05, 
to determine the current severity of the 
Veteran's bilateral hearing loss.  The 
examiner must fully describe the 
functional effects caused by his hearing 
disability particularly the impact that 
it has on the Veteran's ability to obtain 
and maintain gainful employment in his or 
her final report.

Following review of the claims file and 
examination of the Veteran, the dental 
examiner should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's TMJ was caused, or is 
aggravated, by any of the Veteran's 
service-connected disabilities and not 
due to the natural progression of the 
disease.  The Veteran is currently 
service connected for hearing loss, 
tinnitus, hypertension and PTSD.  If 
aggravation of a nonservice-connected 
disorder by any service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In rendering the requested 
opinion, the dental examiner should 
specifically consider and discuss the 
Veteran's testimony, medical records and 
VA examinations, and the May 2006 
statement from K. O'C., a private 
A.P.R.N. linking TMJ to the Veteran's 
PTSD. 

Each examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed report.

6.  Issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to a TDIU.  Along 
with the SOC, furnish to the Veteran a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to a TDIU) may be 
obtained only if a timely appeal is 
perfected. 

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. 
§ 3.655. (2009) 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claims remaining on 
appeal.  With regard to the Veteran's 
higher initial rating claim, the VA 
should document its consideration of 
whether: (1) "staged rating," pursuant to 
the Fenderson and Hart decisions, cited 
to above, (2) referral for an extra-
schedular rating under the provisions of 
38 C.F.R. § 3.321(b), and (3) a TDIU 
under the holding in the Rice decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


